 CALIFORNIA GIRL, INC.209rector is instructed to issue a certification of representatives to thelabor organization selected by the majority of the employees in votinggroup 2 or in the pooled group, as the case may be, which the Board,in such circumstances, finds to be a unit appropriate for the purposesof collective bargaining.[Text of Direction of Elections omitted from publication.]c The Employer contends that two firemen,who are not currently working, should beeligibleto vote.The Steelworkers took no position.The record shows that the two menare laid off each spring and rehired each fall.The Employer's secretary-treasurer statedat the hearing that they will be recalled this year.We find that the two firemen areeligible to vote.CaliforniaGirl,Inc.andLocal 84, International Ladies' GarmentWorkers' Union.Case No. 21-CA-3808.October 3, 1960DECISION AND ORDEROn May 17, 1960, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and the General Counseland Respondent filed briefs.The Board 1 has reviewed the rulingsmade by the Trial Examiner at the hearing and finds that no prej-udicial error was committed.The rulings are hereby affirmed. TheBoard has considered the Intermediate Report, the exceptions andbriefs, and the entire record in the case, and hereby adopts the TrialExaminer's findings,2 conclusions,' and recommendations."Pursuant to the provisions of Section 3(b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-member panel[Members Rodgers,Jenkins, and Fanning].2The Trial Examiner drew a parallel between the conduct of the Respondent Employer'snegotiator in this case,and the similar conduct of the same negotiator inDuro Fitting8Company,121 NLRB 377, a prior case involving a different employer.We do not rely on,nor do we read the Trial Examiner's references to the facts of theDurocase as an indica-tion that he relied on, those facts as evidence of the instant Respondent's refusal to bar-gain in good faith.We adopt the Trial Examiner's findings because they are adequatelysupported by a preponderance of reliable evidence in the record in this case, and we relyon theDurocase only as a legal precedent for our ultimate conclusion herein.8 The Trial Examiner found that"on and after August 3, 1959,"the Respondent vio-lated the Act by refusing to bargain with its employees' statutory bargaining representa-tive in the appropriate unit.As the Respondent engaged in a course ofconduct, thetotality of which failed to comply with the statutory requirement of good-faith bargaining,we find that the violation of 'Section 8(a) (5) and (1) commenced on August 5, 1959, thedate on which the Respondent and Union met for their first bargaining session.129 NLRB No. 21.586439-61-vol. 129-15 210DECISIONSOF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, California Girl,Inc.,Los Angeles, California, its officers,agents,successors, andassigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively in good faith with Local 84,International Ladies'GarmentWorkers'Union, as the exclusivebargaining representative of its employees in the appropriate unitwith respect to rates of pay, wages, hours of employment, and otherterms and conditions of employment.(b) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of the right to self-organization, to form labororganizations, to join orassistLocal 84,International Ladies' Garment Workers' Union, or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrainfrom any and all such activities except to the extent that such rightsmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section8(a) (3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively in good faith with Local 84,International Ladies' Garment Workers' Union as the exclusive bar-gaining representative in the appropriate unit, with respect to ratesof pay, wages, hours of employment and other terms and conditionsof employment and, if an understanding is reached, embody suchunderstanding in a signedagreement.(b)Post at its place of business in Los Angeles, California, copiesof the notice attached hereto marked "Appendix." a Copies of saidnotice, to be furnished by the Regional Director for the Twenty-firstRegion, shall, after being duly signed by an authorized representativeof the Respondent, be posted by the Respondent immediately uponreceipt thereof, and maintained by it for a period of 60 days there-after in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, orcovered by any other material.4 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." CALIFORNIA GIRL, INC.211(c)Notify the Regional Director for the Twenty-first Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL, upon request, bargain collectively in good faith withLocal 84, International Ladies' Garment Workers' Union, as theexclusive representative of all our employees in the unit describedbelow, with respect to rates of pay, wages, hours of employment,or other conditions of employment, and if an understanding isreached, embody such understanding in a signed agreement. Theappropriate bargaining unit is:All cutters, the bundlegirl and the patternmaker, includingthe head cutter, employed at our Los Angeles, California,plant, excluding maintenance employees, shipping and officeemployees, professional employees, and all other productionemployees, guards, and supervisory employees.WE WILL NOT, by refusing to bargain in good faith with Local84, International Ladies' Garment Workers' Union or in any likeor related manner, interfere with, restrain, or coerce our employeesin the exercise of their rights to self-organization, to form, join,or assist said Union, or any other labor organization, to bargaincollectively through representatives of their own choosing, toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, and to refrain fromany and all such activities, except to the extent that such rightsmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized inSection 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.All our employees are free to become or remain, or refrain frombecoming or remaining, members of the above-named or any otherlabor organization.CALIFORNIA GIRL, INC.,Employer.Dated----------------By---------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced,or covered by any other material. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEIn this proceeding, heard before the duly designated Trial Examiner in LosAngeles, California, on February 29 and March 1, 1960, California Girl, Inc., theRespondent herein, was charged with a refusal to bargain with Local 84, Inter-national Ladies' Garment Workers' Union, herein the Union, in violation of Section8(a)(1) and (5) of the National Labor Relations Act, as amended (61 Stat. 136),herein called the Act.All parties participated in the hearing and subsequent thereto,on or before April 20, the General Counsel and the Respondent, respectively, filedbriefs.Upon the entire record in the case and from my observation of the witnesses, Imake the following.FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTCalifornia Girl, Inc., is a California corporation with its principal office and placeof business in Los Angeles, California, where it is engaged in the manufacture,sale, and distribution of dresses. In the conduct of its operations during a 12-monthperiod preceding issuance of the complaint herein, it shipped products valued inexcess of $50,000 to points outside the State of California.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESPreliminary findings of fact:On July 9, 1959, pursuant to election results, theUnion was certified as bargaining representative of Respondent's employees in thefollowing appropriate unit:All cutters, the bundlegirl and the patternmaker, including the head cutter, ofRespondent employed at its Los Angeles, California, plant, excluding mainte-nance employees, shipping and office employees, professional employees, andall other production employees, guards, and supervisory employees.There are only some 4 or 5 employees in the bargaining unit out of a total ofsome 40-odd persons of nonsupervisory status employed by the Respondent.After the election but prior to its certification, the Union requested a bargainingconference and was told by Mrs. Edwin Selvin, the Respondent's negotiator, thatno meetings could be held until after the certification.Following the certification,on July 15, the Union, by telegram duly received by the Respondent, again requesteda bargaining conference.Respondent replied by letter over the signature of itsSecretary-Treasurer Raymond Fahn, directing the Union to make arrangementsfor a conference with its negotiator, Selvin. In a telephone conversation betweenSelvin and the Union's representative, Sam Swartz, occurring about July 17, July 23was agreed on as a date fora first meeting.The conference was not held, however,due to the fact that Selvin later informed Swartz that she would be unavailable fora meeting on that date.The Union then filed a charge of unfair labor practicesagainst the Respondent.Shortly thereafter, Selvin inquired of Swartz why thecharge had been filed and he replied that it was because the Union had not been ableto arrange a bargaining conference, and believed that Selvin was "stalling." Selvinreplied that she was not and would meet with the Union on August 5 if the chargeof refusal to bargain was withdrawn.The Union agreed to withdraw the chargeand did so.The first meeting was accordingly held on August 5.Other meetingsfollowed on August 17, October 2, and 28.After the October 28 meeting the Unionrested on a newchargeof unfair labor practices and sought no further bargainingconferences with the Respondent.Tape recordings of the August 5, October 2, and28 conferences, of which both the Respondent and the Union made recordings,were stipulated into evidence.Only the Respondent made a tape recording of theAugust 17 meeting and it was not produced because, according to Selvin, there wassome mechanical difficulty in the recording which spoiled it.Selvin and JohnUlene, a union negotiator, testified on the August 17 meeting.The August 5 meeting:No actual negotiations occurred at this meeting and,accordingly, it will be briefly summarized.The Union made a general oral state-ment of its bargaining objectives which, it stated, it would present in two categories:"bread and butter" and "administrative." Its objective was to reach agreementon the "bread and butter" items before negotiating on "administrative" proposals. CALIFORNIA GIRL, INC.213More specifically, it sought the Respondent's reaction to the following proposals:(1) a wage increase; (2) a reduction in hours without reduction in pay; (3) ahealth and welfare program; (4) paid holidays; and (5) a union-shop clause whichwould meet the requirements of the Act as construed by the Board. The Union'srepresentatives explained to Selvin that instead of making specific demands onthese items, which might prove unreasonable in the light of Respondent's economicsituation, it would prefer first to hear what the Respondent would suggest in theproposed areas of bargaining.Selvin, apparently expecting a written contract pro-posal, expressed surprise and puzzlement at this approach.She agreed that shewould canvass the matters broached by the Union with the Respondent and wouldbe ready at a later meeting to give the Respondent's reaction to the five items pro-posed by the Union for a bargaining agenda.The August 17 meeting:This meeting also will be dealt with briefly because it isevident that it reflected few developments in negotiations of a nature critical to theissues which were not reflected in the October 2 meeting, of which we have thebenefit of a tape recording stipulated to be an accurate rendering of that meeting.,At the August 17 meeting, when asked if she had any proposals to make on thefive items the Union had proposed for negotiation, Selvin again expressed puzzle-ment over the Union's failure to submit a written contract proposal and said thatshe had nothing to say and no "offers" to make on behalf of the Respondent.Uleneexplained that in view of past experiences in negotiating with Selvin, it was thoughtthat delays and long conferences might be avoided by submitting proposals in generallanguage, thereby affording her an opportunity to confer with her client and makesuch offers as she considered reasonable.Selvin replied that she was not readytomake any offers.Ulene proposed canvassing each of the five items previouslyproposed for negotiations, and then proceeded to make the Union's proposals morespecific.He proposed a 10-percent wage increase, reduction of working hours to35 a week without an accompanying reduction in rate of pay, an 81/a percentcontribution to a welfare retirement and severance fund, 6 paid holidays annually,and a union shop. Selvm replied that she could not agree to any of these proposals.She stated her reasons for her position on each.The discussion was interruptedwhen Selvin was called to the phone.When the conference was resumed, theUnion reduced its demands as follows: It now proposed a 5-percent wage increase;a 371/2 hour workweek; and a 4-percent contribution to a health and welfare fund.It repeated its proposals of 6 paid holidays annually and a union shop.AccordingtoUlene's credited testimony, Selvin replied to these modified proposals that shehad discussed all these matters with her client and their decision on each was"no," and that she had no counteroffers to make.The meeting was adjourned andthe Union thereafter again filed a charge of unlawful refusal to bargain against theRespondent.This charge, like the first, was withdrawn, and negotiations continued.The October 2 meeting:This conference opened with the Union restating its fivebargaining objectives previously enumerated, and adding proposals for an arbitra-tion clause, a checkoff of dues, and a discharge clause.Selvin's position on the five items discussed in the previous meeting remained thesame.On the issue of a wage increase she stated that it was the Employer's viewthat the wages now being paid its employees in the bargaining unit were fair andadequate.She specifically did not plead financial inability to pay the increaseproposed by the Union.The reduction in the workweek and paid holidays proposedby the Union, she considered in the same category as a wage increase and accord-ingly rejected these proposals, giving as an additional reason that to grant thesebenefits in the bargaining unit would cause dissatisfaction among employees outsidethe unit.The following exchange across the bargaining table is illustrative of herposition maintained throughout the negotiations:UNION: Have you come here prepared to negotiate a wage increase?SELVIN: I have come prepared to say that we're not going to give any wageincrease.Not as yet. . .These are a few people in an island of a largergroup of people.A general wage increase to these people would lead theother people to be very dissatisfied and very unhappy and they'd say you gavethem a 5 percent increase to these people, now give us a 5 percent increase andthe Company would be embarrassed not to do it. So the company feels thatthese people are being adequately recompensed for the work they do andthe company has instructed me to reject any wageincrease.UNION: These peopleare in a separate unit.SELVIN: Thatis correct.UNION: And the conditons of employmentaffectingthem arenot similaror the same as those affecting any other people employed by the company 214DECISIONSOF NATIONALLABOR RELATIONS BOARDand they have to be treated on the meritand all I canthink is you've comehere prepared to do nothing about it.SELVIN:No, I've come preparedto negotiate it and toreject it.Thefact is-UNION: You've come to reject, what are you going to negotiate; yourrejection?SELVIN:We've rejected it.We have listened to the proposal and we dis-cussed it and whether or not we want to do it, and we've decided we don't.UNION: In other words, then, I take it, that you're not willing to grant anycondition, any improvement in the conditions of employment of these peoplebecause it might have some effect on other people.SELVIN: I have not said that. If we only had these people to consider, ifthat was all, it's very possible that we would grant a holiday or two but as longas we have other factors to consider, we, the company doesn't ... .Further discussion of the wage issue centered on the granting of merit increases.The granting of such increases may be construed as a counterproposal to the Union'sdemands for wage benefits, presented by Selvin in this manner: "We would liketo write into a contract that we have the right to give merit increases when and ifthey are needed without negotiating through the Union."To this the Unionresponded that it was ready to negotiate a merit increase program based on objectivecriteria, but on this point also Selvin was adamant.The following exchange ofviews is enlightening:SELVIN: I'm suggesting that you recognize the fact that the company hasthe knowledge and the only knowledge that could possibly be of value in givingthe merit increases.Therefore I am suggesting that we, I'm proposing that wewrite into the contract a clause in which the Union in effect waives its rightto negotiate merit increases.I say that a merit increase has to be at the discretion of the employer. Ifhe wants to give a meritincreasehe has to be willing to do it.UNION: Even though the worker has met all the objective criteria?SELVIN: That is right.There may be some other factors, the wage mayalready be at a scale that fully takes care of all of the ... .To the Union's proposal to negotiatea maximumwage scaleas a ceiling over meritincreases,Selvin replied:We will negotiate with you and give you aproposal, a counterproposalbased on minimum scales.Now a maximum scale is based on merit and thatI'm proposing to you that we have control of the meritincreases.Not thenormal reviewof increasesbut anything that falls within the classification ofa merit increase, the employer alone.To the Union's proposal for a health and welfare program, to which theRespond-entwould contribute an amount equal to 4 percent of the employee'swages,Selvin gave a negative response.Admitting that there was in existence a healthand welfare program covering supervisorypersonnel,she contended, as she hadin herresponse to wage proposals, that any health and welfare program benefittingemployees in the bargaining unit would cause dissatisfaction among employees out-side the unit, not participating in the benefits.The only health "program" thenexistingamong nonsupervisory personnel was the inclusion of such employees on avoluntary basis in a Blue Cross group to which the Respondent made no contribution.To the Union's proposal of an arbitrationclause,first proposed at this meeting,Selvin replied, "No, we're not going to grant an arbitrationclause.Now do youwant to go into thereasons?"To the Union's proposals of union-security provisions,Selvin's answer was simi-larly negative.The following is an exchange between the negotiators on thesubject of the union shop:UNION: Well, you're opposedto unionshop as amatter of principle orphilosophy.SELVIN:No, I'm no different than you are. . . You have a philosophy, Ialso have a philosophy and we would be rather be comingintoa vacuum if wedidn't have some sort of thinking.Now my thinking naturallyinfluencesmybargaining, yours very definitely does your.You want something and I havereasons why I am opposed to it.Now I'm willing to tell you allmy reasons if CALIFORNIA GIRL, INC.215you wish to listen for 2 hours and 25minutes,I'll tell yousome of the reasonswhy I'm opposed to a union shop.UNION: The point is I am pro-union shop and I am willingand my associateiswilling to negotiate something less thana unionshop.Are you willing tonegotiate something more than an open shop?SELVIN: In this case no.UNION: In any case?SELVIN: I'm only willing to agree to recognize the union as the bargainingrepresentative and to agree that there will be no discrimination as betweenpeople who exercise their lawful right to join a union and those who exercisewhat we consider an equally lawful right to refrain from membership in aunion and there are people in this plant, in this particular plant, I have beentold that at least two people will quit that plant and seek work elsewhere ifthings work out if we are ever required to ... .To the Union's proposal for a checkoff of dues, Selvin stated, preliminary to adiscussion of the issue: "But I'm going to tell you that for the same reasons thatwe're going to reject Union Shop that we reject the check-off on dues."To theUnion's argument that the checkoff it proposed would be voluntary, Selvin repliedthat it would not be voluntary in the case of an employee who after affiliatingwith the Union changed his mind and withdrew.Her position remained unalteredwhen the Union proposed that the employee might withdraw his checkoff authoriza-tion on 7 days' notice.On this modified proposal the following exchange occurred:SELVIN:We, we're not going to interfere in any way . . . this employeemay not even want us to know whether he is a member of the Union.We'renot going to invade his privacy. If these people want to belong to a Union,alright let them belong to the Union but we're not going to have any part of itor do anything about checking off dues.. .UNION: That's ridiculous, Mrs. Selvin, with all due apologies to you, any-body who wants to be a member of the Union and doesn't want the Employer toknow it willcome to usand tell us, "Look, I want to be a member of theUnion. I don't want my Employer to know it, so therefore, please, I don'twant a check-off."SELVIN: On the other hand if we don't wish to interfere with the unionmembership we don't want to interfere even in the remotestmanner and acheck-off of these dues is something we don't wish to assume.UNION:We're asking you as a matter of convenience to check off the dues.SELVIN:We don't wish to grant that convenience,we don'twish to be respon-sible for checking it off andsendingthe dues to the Union.To the Union's proposalfor a maintenance-of-membership clause, Selvin repliedin similarvein, "We're not willing to interfere in their [employees'] right to belongto a union or to refrain from belongingto a union . .Finally, with respect to a bulletin board in Respondent's plant for theposting ofunion notices to its members, this exchange occurred:UNION: How about a bulletin board on which we could post notices ofunion meetings?SELvIN:No sir.UNION: Unionbusiness.SELVIN:No. . . We don't have a bulletin board up in that departmentand I'm sure we don'tUNION:We'll pay for the bulletin board.SELVIN:Well we don't . . . you have contact with your people without abulletin board, you have adequate means to reach people without that.Wedon't feel that it will be helpful to have a union bulletin board.With respect to the Union's proposeddischargeclause,'Selvin stated that shewould make a counterproposal and the November 2 meeting closed with an agree-ment that Selvin would submit her counterproposals at the next meeting.The October 28 meeting:At this meeting Selvin presented her so-called counter-proposal in writing and most of the discussioncentered on it.Itwas actually a proposal for a contract of 6 months' duration which would bringits expiration date close to the end of the Union's certification period.3This proposal was not developed with much detail but it appears that the Unionwanted an agreement that the employer would not discharge an employee after anagreed-upon probationary period except on the basis of negotiated criteria. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo the Union's proposals of a union shop and various other union-security meas-ures, Selvin counterproposed that the Respondent would recognize the Union asrequired by law, and would not discriminate against employees because of theirunion or nonunion affiliation, also as required by law in the absence of a valid union-shop contract.To the Union's proposals for a reduced workweek, Selvin counterproposed a con-tinuance of the 40-hour week in conformity with existing law. She told the Union'snegotiators: "Well, you have proposed certain hours of work. . . . We, it's truewe counterproposed what is the law and no more. That's what we are willing to do."While she made no counterproposal on wages and paid holidays, she adhered tothe position that she had asserted from the first on these topics: no change in thestatus quo.To the Union's health and welfare proposals, she also adhered to herinitial position: that the Respondent had nothing to offer further than the existinggroup health insurance established on a voluntary basis to which the Respondentmade no contribution.Her counterproposal to the Union's demand for a discharge clause which wouldprotect an employee following an agreed-upon probationary period from arbitrarydischarge,may be said to be included in the following proposal headed "Companyprerogatives":The rights of the Company in the operation and management of itsbusinessare recognized, and it is expressly agreed that the right to hire, promote, trans-fer,or discharge for just cause, to maintain the discipline and efficiency ofemployees, to determine the type of products to be manufactured, the schedulesof production and work, the methods, processes and means to be used, areprerogatives of Management.Allied to this proposal was a proposal for grievance procedure, which may beregarded as her counterproposal to the Union's request for an arbitration clause. Itprovided that the employees in the bargaining unit should elect a chairman fromamong themselves, and that any employee in the unit who feels aggrieved may takeup his grievance with the said chairman.Only in the event, however, that the griev-ance is not "inconsistent" with company prerogatives, as stated above, may thechairman "elect to take the matter up with the immediate supervisor of the employeewho feels aggrieved, or the chairman may elect to submit the grievance to the repre-sentative of the Union.The union representative and the Company or the Com-pany's duly designated representative, shall then meet, at a time and place mutuallyagreeable, and shall attempt to adjust such grievance in fair and just manner."Other provisions of the "grievance procedure" were: all grievances must be dis-posed of within 10 days following their submission; no "outside arbitration" couldbe invoked by either party in the settlement of any dispute arising under the contract;the Union would be prohibited from conducting any union business on Respondent'spremises and no union representative should visit the plant at any time except withthe express permission of the Respondent; employees were granted the right of con-ferring with the Respondent on any matters affecting working conditions.To the Union's request for negotiations on arbitration, Selvin replied: "I'll talkand negotiate about anything you want to propose."The following colloquy ensued:UNION: Will you agree to arbitrationin principle?SELVIN: I will not agree to arbitration in principle no; we've talkedabout. .UNION: So what's there to talk about?SELVIN: If you want to propose it more specifically than you did, why you'refree to do it.UNION: If you are willing to agree to arbitration as a terminal step in theprocessing of a grievance I will give you concrete proposals as to who thearbitrator shall be, how a complaint is brought to him, when he shall hold thebearing, what notice there shall be of a hearing, what parties must participate,the entire machinery, of how the arbitration machinery works. I'll give youconcrete proposals on every item of it, but if you're not going to accept arbitra-tion machinery in principle what's the sense of wasting time?SELVIN:Well I think you're right.We're not going to accept it in principle.To the Union's query whether the Respondent would enter into any agreementwhich did not contain the proposed "Company prerogatives" clause, on which-ashas been seen-the proposed grievance machinery was based, Selvin concluded:We will not yield our right to hire our own employees, we will not yield ourright to discharge for just cause, we will not yield our right to maintain thediscipline and efficiency of employees and to determine the type of product to CALIFORNIA GIRL, INC.217be manufactured, the schedules of production and work, the methods, processesand means to be used.Now . . . it does not necessarily need to be spelledout in the contract but in essence those, we are not willing to yield those, tomake those concessions. I consider for us to give you any part of our rightto hire promote transfer and discharge or to maintain the discipline in ourown factory would be asking us to make a concession and we are not obligatedto do so that I known anything about.To this the Union replied:Now we want to negotiate the question of transfer and discharge.We want tonegotiate on the question of discipline so that if an employee thinks he has beendisciplined unjustly he shall have recourse and that the employer shall not be thesole determinant of whether the discipline is warranted or not warranted.Wewant also that any rules to be set up shall be made explicit and shall be theresult of mutual negotiations between the employer and the Union.On thesematters, matters of promotion, transfer discharge discipline and the determina-tion of efficiency-now by that I don't mean that insofar as efficiency of em-ployees goes, we don't mean to say that we insist the employer keep inefficientworkers, but we do mean that whether a worker is efficient or not shall not besubject to the unilateral decisions of either party, but that there shall be agrievance procedure whereby whether or not the worker is efficient can be ade-quately tested and determined by a forum.Selvin's only response was to recount an occasion under another contract whereby,according to her, the employer was required to retain two employees he regarded asinefficient because the contract provided for divided authority between the employerand the union in the matter of discharges.There were accordingly, no actual nego-tiations on any of the matters put forward by the Union as stated above.Other proposals contained in Selvin's written offer of a contract were: Thatemployees might be granted a leave of absence "at the discretion of the employer"upon complying with stated procedures; that the employees should receive "Report-ing Pay" as required by law; that there should be "no general lockout, general strike,individual shop strike, shop or Union meetings called during working hours, or shopstoppage for any reason or cause whatsoever, and there shall be no individual lock-out, strikes or stoppage pending the determination of any complaint or grievance";and "Any working conditions existing at the time of the execution of this Agreementmore favorable to the employees than the terms of this Agreement shall becontinued."The meeting closed without agreement having been reached on any matter thatconstituted an issue between the parties.As Selvin stated, she had said "No" to theUnion's proposals and had afforded them an opportunity to say "No" to hers.Nofurther meetings between the parties have been held and none requested.Concluding findings:This is not the first time we have encountered the redoubt-able Mrs. Edwin Selvin as the negotiator for an employer charged with an unlawfulrefusal to bargain. In DuroFittings Company,121 NLRB 377 (a decision of which Itake official notice), it was found that the employer refused to bargain,inter alia,on proposals of union security and merit wage increases. In that case it was foundthat Selvin, representing her employer, stated to the union negotiators that she wouldnot under any circumstances execute a contract containing union-security provisionsand would represent no employer who was inclined "in any way to grant any sem-blance of union security." In an address to her client's employees she declared thatunion security was not a mandatory subject for collective bargaining, although it wasestablished at the time she made these remarks, and long before, by both Board andcourt decisions, that the contrary was true .2Her position on merit increases in theDurocase was equally adamant and was articulated by both herself and her client inremarks addressed to the latter's employees, when Selvin declared her client would"accept no contract except as it includes a merit system for the payment ofwages," and the latter declared, "I will always reserve the right to give anybody anincrease in pay at any time I feel they deserve it.... .Of course, each case is decided on its own facts, and if the facts of the instantcase show that Selvin has profited from her experience inDuroand has enteredupon a course of bona fide bargaining on proposals for union security, merit in-creases, and other mandatory subjects of collective bargaining, this Respondent isnot to be prejudiced by her adamant, predetermined position in such matters in a3 NLRB v AndrewJergens Co , 175 F. 2d 130, 134 (C A. 9) ; N L.R B. v.W. T.GrantCompany,199F. 2d 711 (C.A. 9) ;N.L.R.B. v.Bradley Washfountain Co.,192 F. 2d 144,145 (C.A. 7). 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDprior case.Neither do we, in evaluating her good faith here, have to ignore herdeclaration of interests in the earlier case when she declared that her opposition toall forms of union security is common knowledge to all who are acquainted withher activities in the Los Angeles area.As indeed it is.Questioned in the instantproceeding whether her position on such bargainable matters as union security hadundergone change since theDurodecision, she testified, cautiously, that while therehad been no change in her "philosophy" she would now do what she had previouslystated she would not do-represent employers who had contracts containing union-security provisions.Further examination disclosed that she had on no occasionnegotiated, in the first instance, a contract containing union-security provisions, andon one occasion when a client-employer bypassed her and executed such a contractshe resigned as his negotiator.She did represent this same client at a later date andin the renegotiation or renewal of contracts containing union-security provisionswhich she did not negotiate in the first instance, she has represented employerclientele.Therefore her testimony that she is now willing to represent employerswho have union-security provisions in their contracts with labor organizations, isliterally true but tells us nothing of a change in her basic approach to bargainingon this issue.As will be seen, there are in fact marked similarities between herconduct as negotiator in theDurocase, and here.Before there had been any negotiations between this Union and this Employer,theUnion had filed a charge of refusal to bargain because of what it viewed as"stalling" tactics on the part of Selvin.On learning that the charge had been filed,Selvin very promptly agreed to meet with the Union if it would withdraw thecharge.Regardless of whether the filing of the charge was justified-and on thefacts of this case alone I think it was not-she could not lawfully make the with-drawal of the charge a condition precedent to negotiations, but the charge waswithdrawn and meetings were held and inasmuch as I am convinced of Selvin'swillingness to meet with the Union at reasonable times I attribute no great signifi-cance to the point.At the first bargaining conference on August 5, the Union instead of comingforward with a specific contract proposal in writing, suggested improvements infive specified categories and requested Selvin to canvass the matter with her clientand advise, at the next meeting, what the Respondent was willing to offer in thesefive categories.This may have been a somewhat novel approach but this Unionhad had prior experience with this negotiator and had decided that it would save timeand extended conferences by this approach. Its proposals were nonetheless pro-posals because they were made orally and were phrased in general instead of specificterms sand there was nothing ambiguous about them.Nevertheless, when .the partiesnextmet on August 17, Selvin again expressed puzzlement over the Union'sfailure to submit a written contract proposal and said in effect that she had no"offers" to make on the part of the Respondent.What she meant by this presentlybecame quite clear when in response to the Union's more specific proposals in eachof the five designated areas of bargaining, she responded with an unequivocal "No."It is obvious from her explanations of her position that she had indeed canvassedeach of the five categories with her employer and that it had been decided beforeshe came to this second conference that the Respondent would not agree to anychange in its present scale and conditions of employment and would agree to noinnovations.What is the significance of this? Selvin at these bargaining conferences and atthe hearing herein and in her brief filed with me, emphasized by reiteration that shehad thoroughly memorized that portion of the Act which states that the failure toyield a point or make concessions in bargaining does not constitute a refusal tobargain.She is of course entirely right in this.But the significance of the flatrejection of all union proposals in the five stated categories, even when those pro-posals were scaled down and liberalized, is that this rejection was decided uponbefore there had been any discussion whatever on any of the proposals.Withouthearing the Union's arguments, without knowing the extent and scope of the Union'sdemands, she and her employer-client had decided to reject everything and givenothing.Monolithic inheropposition to every form of union advancement intowhat she obviously regards as the private preserves of employers,3 granite-firm,immovable, and unsubtle as an alp, she took her place at the bargaining table to"negotiate and reject"-to use her own words-serenely unaware, apparently, despiteher experience inDuro,that a predetermined and fixed resolution to reject is notcompatible with the term "negotiate," no matter how much and how long she8 As Illustrated by her proposals on merit Increases and "company prerogatives " CALIFORNIA GIRL, INC.219listened to opposing arguments and repeated her predetermined rationalizations ofher position.4Two further conferences were held and there was discussion of all the issuesraised by proposals and counterproposals but Selvin never varied from the positionshe took at the outset of the second conference-that the Respondent would agreeto no change in existing conditions, with the exception of merit wage increase.Attention is directed ,to her position on merit increases which she may have construedas a counterproposal to the Union's wage demands.After rejecting every form ofproposed wage increase, including the proposal of paid holidays, she made it knownthat the Respondent was willing to continue its practice of merit increases providedtheUnion would waive its right to negotiate such increases or to participate inany way in their effectuation!To every proposal for negotiating objective criteriafor the granting of such increases, she gave a prompt and emphatic "No," declaring,"I say that a merit increase has to be at the discretion of the employer. If he wantsto give a merit increase he has to be willing to do it." She would allow for no reviewof the employer's determinaiton in the matter, commenting, "The accuracy [of theemployer's determination] you'd just have to take our word for it."There is nosignificant change here from the position she took on merit increases in theDurocase.Her idea of conforming to that decision was to give the Union the alternativeof depriving the employees of any wage increase whatever, including merit increases,or waiving its right to negotiate such increases, to review them, or in any way par-ticipate in their effectuation.A clearer case of lip service to a principle would behard to find.Again, the vice in her position was not her failure to yield or to granta concession, but that it was a predetermined position, arrived at in consultationwith her employer-client before there had been any discussion of the matter at thebargaining table and before the Union's proposal for establishing objective criteriafor a determination of merit increases had been made.The posture of the issue with respect to union-security provisions, is much thesame.FromDuro,Selvin profited enough not to proclaim publicly, contrary tofact, that union security was not a mandatory subject for collective bargaining, norto assert that she would represent no employer "inclined in any way to grant anysemblance of union security," but except for such outright admissions of refusal tobargain on the subject the parallel between her position in that case and this one isclear.To every proposal of union security she answered a prompt and emphatic"No." She not only forthwith rejected a proposal for a union shop but was equallyadamant on a proposal for a voluntary checkoff of union dues even when the Unionmodified its initial proposal by suggesting a checkoff authorization revokable on 7days' notice.Her answer was that to agree to any sort of checkoff would be anunwarranted invasion of the employee's privacy!And while she testified that shecanvassed all union proposals with her employer-client, Fahn, with whom she wassupposed to confer, testified that he had no recollection of her having mentionedmaintenance-of-union membership in their discussion of the Union's contract pro-posals.Finally, here as inDuro,as a counterproposal to all union proposals forunion-security provisions, Selvin agreed that it might be written into a contract thatthe Respondent would recognize the Union and would not discriminate against anyemployee because of membership or nonmembership in a labor organization-allas required by law.True, in the course of the four meetings there was a good dealof discussion of union security and on the issue of the union shop Selvin informedthe Union's negotiators that if they wished to hear her she could talk on the subjectfor 2 hours and 25 minutes. They wisely declined the offer.With her many yearsof advocating the open shop in many forums before she became a negotiator foremployers, she could no doubt have consumed this much time and more with anexpression of her views and the Union's negotiators would have had to be as madasKing Canute to think there was any likelihood of accomplishing a reversal ormodification of those views. Selvin's total unreceptiveness to any and all forms ofunion security, rooted deep in her many years of public advocacy of the open shop,obviously deprived the Union of a legitimate bargaining lever by which it might atleast hope to win concessions on other proposals if not in the matter of unionsecurity itself.While the Act does not require that either party yield to the other'sproposals, there must be at least a capacity and potentialiy for yielding and a willing-ness to reach accord in a manner mutually beneficial or there can be no bona fidecollective bargaining.4 "Enforcement of the obligationto bargaincollectively is crucial to the statutoryscheme.And,as has longbeenrecognized, performanceof the dutyto bargain requiresmore than a willingnessto enterinto a sterile discussion of union-management differences."N.L.R.B.v.AmericanNational InsuranceCo., 343 U.S. 395. 220DECISIONSOF NATIONALLABOR RELATIONS BOARDThis Respondent's approach to bargaining with this Union is further reflected in,Selvin's insistence that to grant any benefits to employees in the bargaining unit notenjoyed by employees outside the unit, would cause dissatisfaction among the latterwith resulting "embarassment" to the Respondent. She admitted that if there wereonly the bargaining unit to consider, the Respondent might be willing to grant a paidvacation of a day or two.The practical effect of this insistence, consistently main-tained by Selvin from the outset of negotiations, was to pitch bargaining on a plant-wide level, and thereby to deprive employees in the bargaining unit of the right tohave their bargaining demands weighed and considered on their merits with respectto conditionsexistingin the unit, and to place on the Union the onus of showingthat its proposals should have plantwide application although it had no representativecapacity outside the unit for which it was certified.To no avail the Union pleadedthat there were conditions of employment peculiar to the unit, something whichSelvin did not deny.Withal it is not difficult to probe to Respondent's real concern in the matter.Here was a unit of only a few employees, characterized by Selvin as "a few peoplein anisland of a much larger group of employees," who had chosen to be repre-sented in collective bargaining by a labor organization,a focus of infection whichif favored might very well spread until the entire body of employees was contami-nated and which, therefore, must be excised at all costs. Selvin's surgical skill forperforming such a delicate operation has been amply demonstrated, and is furtherexemplified by her offer of is contract of only 6 months' duration.From herremarks in bargaining conferences it appears that certain employees who voted forthe Union had left Respondent's employ and others had voiced their objections tounion representation.By the end of the certification year, provided no benefits hadbeen granted in the interim,she could reasonably expect to be in a favorable positionto challenge the Union's 'representative status.This objective is further exemplifiedin her proposal for recognition of company prerogatives and a grievance procedurewhich could function only outside the limits of the said prerogatives,a grievanceprocedure so restricted that it would have the effect of depriving employees in theunit of most of the fruits of union representation.What Selvin was actually pro-posing was that the Union largely divest itself of its representative capacity for if ithad agreed to her proposals it would have waived its rights effectively to representthe employees to whom it owed the duty of representation.Her contract offer infact offered a good deal less than the Union could claim as a matter of law outsidecontractual commitments.5As Selvin remarked, she had said "No" to all theUnion's proposals and in fulfillment of her obligations to bargain, as she saw them,now offered them an opportunity to say "No" to hers, having made certain that herown proposals were of such nature and scope that no labor organization whichrespected the obligations inherent in its representative capacity could say anythingbut "No."Uponconsideration of all the evidence,it is found that the Respondent throughitsnegotiator,Mrs. Edwin Selvin, in violation of Section 8(a)(1) and (5) of theAct, refused at all times material herein to bargain in good faith with the Union,the duly certified representative of its employees in an appropriate unit, and therebyinterferedwith,restrained,and coerced its employees in the exercise of rightsguaranteed them in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close,intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYIt having been found that the Respondent engaged in unfair labor practices byrefusing on andafter August 3, 1959, to bargain with the Union, the statutory bar-gainingrepresentativeof its employees in anappropriateunit,itwill be recommendedthaton request the Respondentbargain with the Union on all proposalswhich raise5In her proposal on "company prerogatives" Selvin apparently overlooked the fact thatallmatters affecting the tenure of employment and working conditions of employees inthe bargaining unit,were mandatory subjects of collective bargaining and that so longas the Union's representative status was maintained the Respondent had no right to actunilaterally in such matters,absent an impasse in collective bargaining. INTERNATIONAL TELEPHONE&TELEGRAPH CORP.,ETC.221bargainable issues, and, if an understanding is reached,embody such understandingin a signed agreement.Respondent's refusal to bargain in fulfillment of an obligationwhich "iscrucialto the statutory scheme," convinces me that this Respondent has not yet acceptedthe basic mandatesof the Act,from which it is inferred that there is a likelihoodof the commission of other unfair labor practices unless the remedy be madecoextensive with the threat.It therefore will be recommended that the Respondentcease anddesist fromyin any manner infringing upon therights ofemployees guaran-teedin Section7 of, the Act.Uponthe basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Unionisa labor organization within the meaning of Section 2(5) ofthe Act.2.All cutters,the bundlegirl and the patternmaker,including the head cutter, ofRespondent employed at its Los Angeles,California,plant,excluding maintenanceemployees,shipping and office employees,professional employees,guards, andsupervisory employees,constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section9(b) of the Act.3.TheUnion was on July 9,1959,and at all times since has been the exclusiverepresentativeof all employees in the aforesaidappropriate unitfor the purposes ofcollectivebargaining within the meaning of Section9(a) of the Act.4.By refusing on and after August 3, 1959, to bargaincollectivelywith the Unionas exclusive representative in the aforesaid appropriate unit, California Girl, Inc.,has engagedin and is engaging in unfairlabor practiceswithin the meaning ofSection 8(a)(5) of the Act.5.By the said refusal to bargain,California Girl, Inc., interfered with,restrained,and coerced its employees in the exercise of rights guaranteed them in Section 7 ofthe Act, and therebyengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a) (1) ofthe Act.6.The aforesaidunfairlaborpractices are unfairlaborpractices affecting com-merce within the meaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]International Telephone and Telegraph Corporation,IndustrialProducts DivisionandInternationalUnion,United Auto-mobile,Aircraft and Agricultural Implement Workers ofAmerica,AFL-CIO.Case No. 21-CA-3939.October 3, 1960DECISION AND ORDERUpon a charge duly filed by the International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America,AFL-CIO (herein called the UAW), the General Counsel of theNational Labor Relations Board, by the Regional Director for theTwenty-first Region, on April 25, 1960,issued againstthe Interna-tional Telephone and Telegraph Corporation, Industrial ProductsDivision (herein called the Respondent), a complaint alleging thatthe Respondent had engaged in and was engaging in unfair laborpractices within the meaning of Section 8 (a) (1) and (5) and Section2(6) and (7) of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice of hearing before a TrialExaminer were duly served upon the Respondent and the ChargingParty.129 NLRB No. 24.